           Case 3:19-cv-07417-LB Document 3 Filed 11/11/19 Page 1 of 1


 1   D. Victoria Baranetsky SBN #311892
     THE CENTER FOR INVESTIGATIVE REPORTING
 2   1400 65th St., Suite 200
     Emeryville, CA 94608
 3   Telephone: (510) 809-3160
     Fax: (510) 849-6141
 4   vbaranetsky@revealnews.org
 5    Attorney for Plaintiffs
 6
                                  UNITED STATES DISTRICT COURT
 7
                         FOR THE NORTHERN DISTRICT OF CALIFORNIA
 8

 9
     THE CENTER FOR INVESTIGATIVE                       )
10   REPORTING and SHOSHANA WALTER,                     )
                                                        )     CASE NO. ____________
11                                       Plaintiffs,    )
                                                        )     CERTIFICATION OF INTERESTED
12          v.                                          )
                                                        )     ENTITIES OR PERSONS BY THE
13                                                      )     CENTER FOR INVESTIGATIVE
     UNITED STATES DEPARTMENT OF                              REPORTING
                                                        )
14   LABOR,                                             )
                                                        )
15                                      Defendant.      )
                                                        )
16                                                      )
17
18          Pursuant to Civil Local Rule 3-16, the undersigned certifies that since the date of the

19   filed complaint, other than the named parties, there is no such interest to report.

20
21
      DATED: November 11, 2019                    By: s/D. Victoria Baranetsky
22
                                                  D. Victoria Baranetsky SBN #311892
23                                                THE CENTER FOR INVESTIGATIVE REPORTING
                                                  1400 65th St., Suite 200
24                                                Emeryville, CA 94608
                                                  Telephone: (510) 809-3160
25                                                Fax: (510) 849-6141
                                                  vbaranetsky@revealnews.org
26
                                                   Attorney for Plaintiffs
27
28

                                                        -1-
                                        CERTIFICATION OF INTERESTED ENTITIES
